ORDER
PER CURIAM.
Mitchell Spellman (Defendant) appeals from the trial court’s judgment and sentence imposed (judgment) after a jury found him guilty of possession of marijuana with intent to distribute, a class B felony, in violation of Section 195.211.1 The trial court sentenced Defendant as a prior and persistent drug offender and a prior and persistent offender, pursuant to Sections 195.295, 195.266, and 558.016, to a term of ten years’ imprisonment in the Missouri Department of Corrections.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. All subsequent statutoiy references are to RSMo 2000, unless otherwise noted.